J-S36039-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    WILLIAM D. RODGERS                         :
                                               :
                       Appellant               :      No. 2377 EDA 2017

           Appeal from the Judgment of Sentence February 16, 2017
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0006200-2015


BEFORE: GANTMAN, P.J., DUBOW, J., and KUNSELMAN, J.

MEMORANDUM BY GANTMAN, P.J.:                              FILED JULY 19, 2018

        Appellant, William D. Rodgers, appeals from the judgment of sentence

entered in the Delaware County Court of Common Pleas, following his jury

trial convictions for rape of an unconscious person, sexual assault, indecent

assault without consent, and indecent assault of an unconscious person.1 We

affirm.

        In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case. Therefore, we have no reason to restate them.

        Appellant raises two issues for our review:

           WHETHER THE TRIAL COURT ABUSED ITS DISCRETION IN
           DENYING    APPELLANT’S   POST-SENTENCE   MOTION
           ALLEGING THAT THE GUILTY VERDICT WAS AGAINST THE
           WEIGHT OF THE EVIDENCE.

____________________________________________


1   18 Pa.C.S.A. §§ 3121(a)(3); 3124.1; 3126(a)(1), (4), respectively.
J-S36039-18


         WHETHER THE TRIAL COURT ABUSED ITS DISCRETION IN
         DENYING APPELLANT’S MOTION FOR MISTRIAL BASED ON
         THE COMMONWEALTH’S FAILURE TO DISCLOSE THE
         CONTENT OF AN ALLEGED ORAL CONFESSION PRIOR TO
         TRIAL.

(Appellant’s Brief at 3).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable James P.

Bradley, we conclude Appellant’s issues merit no relief. The trial court opinion

comprehensively discusses and properly disposes of the questions presented.

(See Trial Court Opinion, filed September 14, 2017, at 2-13) (finding: (1)

Victim testified that she woke up from sleeping on Appellant’s couch to

Appellant having sex with her; Victim testified she tried to push Appellant

away, but she could not move, felt “numb” and “weird,” and told Appellant to

“get off”; Victim said Appellant apologized afterwards and told her not to go

to police; police documented Victim’s bruises, which were consistent with her

version of events; defense counsel thoroughly cross-examined Victim and

impeached her credibility with inconsistencies between report she gave to

police, her answers to nurse’s questionnaire, Victim’s preliminary hearing

testimony, and her trial testimony; defense counsel also brought to light

discrepancies concerning timing of events, Victim’s condition throughout day,

and her ability to recall; defense counsel thoroughly cross-examined police

witnesses and strongly implied police investigation was “shoddy” and

“suspect”; case turned on credibility and jury, as is its prerogative and in


                                     -2-
J-S36039-18


accord with its duty, decided Victim’s testimony was credible and rejected

Appellant’s version of events; jury decided Appellant engaged in intercourse

with Victim without her consent and while she was unconscious; jury’s verdict

is not so contrary to evidence as to shock one’s sense of justice; thus,

Appellant’s challenge to weight of evidence fails; (2) Detective Laughlin

testified at trial that before Appellant reduced his statement to police to

writing, he told detective that after Victim dozed off and closed her eyes,

Appellant got up, knelt between Victim’s legs with his penis exposed, and

attempted to have intercourse with Victim, but Appellant could not maintain

erection due to intoxication; in Appellant’s written statement to police,

Appellant maintained that he awoke to Victim fondling his penis and trying to

have sex with him; content of Appellant’s oral statement was not disclosed to

defense or prosecution prior to trial, and parties heard substance of oral

statement for first time during Detective Laughlin’s trial testimony;

nevertheless, defense counsel did not make contemporaneous objection to

this testimony; at close of prosecutor’s direct examination of Detective

Laughlin, parties appeared before court at sidebar to address different issue

and defense counsel merely indicated he was “disturbed” by Detective

Laughlin’s testimony concerning Appellant’s oral statement, which had not

been documented in police investigative report; defense counsel then cross-

examined Detective Laughlin about why he would not document Appellant’s

oral statement in detective’s report or communicate that statement to


                                    -3-
J-S36039-18


prosecutor and defense prior to trial; defense counsel suggested detective’s

failure to document Appellant’s oral statement was at odds with police

protocol; significantly, defense counsel did not move for mistrial until after he

finished cross-examining detective; defense counsel should have lodged

objection when Detective Laughlin testified about Appellant’s oral statement;

if defense counsel had timely objected, then court could have issued

instruction directing jury to disregard testimony about Appellant’s oral

statement; court properly denied motion for mistrial, where Appellant failed

to lodge contemporaneous objection to offending testimony). Accordingly, we

affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/19/18




                                      -4-